FOR PUBLICATION




ATTORNEY FOR APPELLANT:                      ATTORNEYS FOR APPELLEE:
ELIZABETH A. BELLIN                          GREGORY F. ZOELLER
Elkhart, Indiana                             Attorney General of Indiana

                                             HENRY A. FLORES, JR.
                                             Deputy Attorney General
                                             Indianapolis, Indiana


                                                                     May 28 2014, 9:47 am


                           IN THE
                 COURT OF APPEALS OF INDIANA

CRAIG ALVEY,                                 )
                                             )
                                             )
     Appellant-Petitioner,                   )
                                             )
        vs.                                  )      No. 20A04-1310-MI-533
                                             )
STATE OF INDIANA,                            )
                                             )
                                             )
     Appellee-Respondent.                    )

                 APPEAL FROM THE ELKHART SUPERIOR COURT
                      The Honorable David C. Bonfiglio, Judge
                          Cause No. 20D06-1307-MI-134


                                    May 28, 2014
                             OPINION – FOR PUBLICATION

MATHIAS, Judge
      Craig Alvey (“Alvey”) appeals the Elkhart Superior Court’s denial of his petition

to expunge the records of his conviction. On appeal, Alvey claims that the trial court

erred in concluding that Alvey could not have the records of his conviction expunged

because Alvey had violated the terms of his probation.

      We affirm.

                             Facts and Procedural History

      On January 24, 2007, Alvey pleaded guilty to Class D felony possession of

cocaine and was sentenced to eighteen months, all suspended to probation. On July 18,

2007, Alvey admitted to violating the terms of his probation, and the trial court sentenced

him to “20 days to be served 5 COWP Weekends.” Appellant’s App. p. 17. On February

22, 2008, Alvey again admitted to violating the terms of his probation. This time, the

trial court imposed the balance of Alvey’s previously-suspended sentence and

recommended that it be served in Community Corrections. Alvey was accepted into the

Community Corrections program, where he served the remainder of his sentence. Alvey

completed his sentence on September 18, 2008.            On September 12, 2012, Alvey

successfully petitioned to have his Class D felony conviction reduced to a Class A

misdemeanor.

      On July 2, 2013, Alvey filed a petition to expunge the records of his Class A

misdemeanor conviction. Alvey claimed that he had successfully completed his sentence

and was therefore eligible for expungement. The State disagreed and noted that Alvey

had twice admitted to violating the terms of his probation. After a hearing on the matter,

the trial court denied Alvey’s petition on October 1, 2013. Alvey now appeals.

                                            2
                                   Standard of Review

       Here, the parties do not dispute the operative facts and argue only whether the

relevant expungement statute is applicable to these facts. Thus, the question before us is

one of statutory interpretation. The interpretation of statutes is a pure question of law we

review de novo, and we therefore need not defer to the trial court’s interpretation.

Sanders v. Bd. of Comm’rs of Brown County, 892 N.E.2d 1249, 1252 (Ind. Ct. App.

2008); Johnson v. Morgan, 871 N.E.2d 1050, 1052-53 (Ind. Ct. App. 2007). Our goal in

construing a statute is to determine, give effect to, and implement the intent of our

General Assembly. Sanders, 892 N.E.2d at 1252 (citing Sales v. State, 723 N.E.2d 416,

420 (Ind. 2000)). We presume that the General Assembly intended that the language

used in the statute be applied logically and not to bring about an unjust or absurd result.

Id.

       To determine the intent of the legislature, we examine the statute as a whole and

also read sections of an act together so that no part is rendered meaningless if it can be

harmonized with the remainder of the statute. Id. (citing City of N. Vernon v. Jennings

Nw. Reg’l Utils., 829 N.E.2d 1, 4 (Ind. 2005)). The best evidence of legislative intent is

the language of the statute itself. U.S. Steel Corp. v. N. Ind. Pub. Serv. Co., 951 N.E.2d

542, 552 (Ind. Ct. App. 2011). Thus, we must give all words their plain and ordinary

meaning unless otherwise indicated by statute. Id. When the language in a statute is

ambiguous or uncertain, we may look not only to the language, but also to the nature and

subject matter of the act and the object to be accomplished thereby in ascertaining the

legislative intent. Johnson, 871 N.E.2d at 1053. If, however, the statutory language is

                                             3
clear and unambiguous on its face, we will give such a statute its apparent and obvious

meaning. U.S. Steel, 951 N.E.2d at 552.

                                 Discussion and Decision

      The expungement statute at issue in the present case provides:

      (a) This section applies only to a person convicted of a misdemeanor,
      including a Class D felony reduced to a misdemeanor.
      (b) Not earlier than five (5) years after the date of conviction (unless the
      prosecuting attorney consents in writing to an earlier period), the person
      convicted of the misdemeanor may petition a court to expunge all
      conviction records, including records contained in:
           (1) a court’s files;
           (2) the files of the department of correction;
           (3) the files of the bureau of motor vehicles; and
           (4) the files of any other person who provided treatment or services to
                the petitioning person under a court order;
      that relate to the person’s misdemeanor conviction.
      (c) A person who files a petition to expunge conviction records shall pay
      the filing fees required for filing a civil action, and the clerk shall distribute
      the fees as in the case of a civil action. A person who files a petition to
      expunge conviction records may not receive a waiver or reduction of fees
      upon a showing of indigency.
      (d) If the court finds by clear and convincing evidence that:
          (1) the period required by this section has elapsed;
          (2) no charges are pending against the person;
          (3) the person does not have an existing or pending driver’s license
               suspension;
          (4) the person has successfully completed the person’s sentence,
               including any term of supervised release, and satisfied all other
               obligations placed on the person as part of the sentence; and
          (5) the person has not been convicted of a crime within the previous
               five (5) years;
      the court shall order the conviction records described in subsection (b)
      expunged in accordance with section 6 of this chapter.




                                              4
Ind. Code § 35-38-9-2 (emphasis added).1

        Here, Alvey claims that he met all of the requirements set forth in subsection (d)

of the expungement statute and that the trial court was therefore required to expunge the

records of his conviction. We disagree.

        Subsection (2)(d)(4) clearly and unambiguously requires that Alvey had to prove

by clear and convincing evidence that he “successfully completed [his] sentence,

including any term of supervised release.” (emphasis added). Here, it is uncontradicted

that Alvey twice violated the terms of his probation. He therefore did not successfully

“complete[] his sentence, including any term of supervised release” as required by the

expungement statute. See Pittman v. State, No. 06A05-1305-CR-243, 2014 WL 1711011,

slip op. at 10-11 (Ind. Ct. App. Apr. 30, 2014) (concluding, under prior version of the

expungement statute, that defendant had not successfully completed the terms of his

sentence where he had violated the terms of his probation by committing another offense).

        The fact that, here, Alvey later successfully completed his sentence in Community

Corrections does not negate the fact that he had already violated the terms of his

probation. As we explained in Pittman, we think that the intent of the General Assembly,

as expressed by this statutory language, was to allow those persons who had successfully

completed their sentences without incident to petition the court after the passage of a

certain amount of time (here, five years) to expunge the records of their conviction. Id.,

1
  We refer here to the version of Indiana Code section 35-38-9-2 that was in effect at the time Alvey filed
his petition and when the trial court ruled on his petition. This version of section 35-38-9-2 was effective
July 1, 2013. We note that this statute was subsequently amended by Ind. Pub. Law 181-2014 § 8,
effective March 26, 2014, well after the trial court ruled on Alvey’s petition. Both parties refer to the
version of the statute quoted above, and neither party claims that the current version should govern this
appeal.
                                                     5
slip op. at 10. Here, however, Alvey admittedly violated the terms of his probation twice,

and he therefore cannot meet all of the requirements of the expungement statute.

      Accordingly, the trial court properly denied Alvey’s petition to expunge his

conviction on the grounds that Alvey failed to successfully complete the terms of his

sentence, including any terms of supervised release.

      Affirmed.

FRIEDLANDER, J., and PYLE, J., concur.




                                            6